Citation Nr: 0918820	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-15 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent 
prior to June 21, 2006, and in excess of 40 percent from June 
21, 2006, for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran's service with the Army National Guard included 
active duty from June 1, 2004, to October 15, 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In this decision the RO granted service connection 
for lumbosacral strain and assigned a 20 percent rating 
effective in October 2004.  In July 2006, the RO increased 
the rating to 40 percent, effective in June 2006.  The 
Veteran disagrees with these assigned ratings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In written argument in April 2009, the Veteran's 
representative asserted that the Veteran's last VA 
examination in June 2006 was "too stale for rating s [sic] 
and evaluative purposes" and requested that the Veteran be 
afforded a new examination on the basis of worsening 
symptomatology.  

When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The case must accordingly be remanded 
so that the Veteran may be afforded a new and contemporaneous 
VA examination.  

The Veteran is hereby advised that failure to report to the 
scheduled examination without good cause may result in denial 
of the claim.  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination was to take place.  In addition, any 
pertinent medical evidence from 2005 to date should be 
requested.  38 C.F.R. § 3.159(c).

Also, during the course of the appeal, the Veteran's 
lumbosacral spine disability appears to have caused 
interference with employment.  In this regard, records from 
the Social Security Administration (SSA) show that the 
Veteran was rendered disabled as of October 2004 due to a 
primary diagnosis of disorders of the back (discogenic and 
degenerative) and a secondary diagnosis of osteoarthrosis and 
allied disorders.  These records also contain the Veteran's 
report that he has not been able to work since his back 
injury in the Army National Guard in 2004.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b) (1).

The RO has not addressed the issue of extraschedular 
consideration for the service - connected issue on appeal and 
the Board is precluded from assigning an extra-schedular 
rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  However, 
the Board must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008) citing Thun v. Peake, 22 Vet. App. 111 (2008).

Based upon the foregoing, the Board finds that this case 
presents unusual or exceptional circumstances thus warranting 
a referral to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  Accordingly, the 
case must be remanded for the proper procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. 
App. 88 (1996).

Accordingly, this case is remanded for the following action:

1.  Request any pertinent outstanding 
medical records from 2005 to date.  

2.  Schedule the Veteran for a VA 
examination to assess the present 
severity of his service-connected 
lumbosacral strain.  The claims file must 
be made available to and pertinent 
documents therein reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should report the range of 
motion measurements for the lumbar spine 
in degrees.  Address whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement, as well as whether there is 
likely to be additional range of motion 
loss due to any of the following:  (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  The 
above should be expressed in terms of 
additional limitation of motion, if 
possible.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  In addition, the 
examiner should address the criteria 
pertaining to intervertebral disc 
syndrome (38 C.F.R. § 4.71, Diagnostic 
Code 5243), including whether the Veteran 
has had incapacitating episodes having a 
total duration of at least 6 weeks during 
any 12 month period since October 16, 
2004.   

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Thereafter, refer the Veteran's claim 
for an increased rating for lumbosacral 
strain to VA's Under Secretary for 
Benefits or the VA's Director of the 
Compensation and Pension Service pursuant 
to the provisions of 38 C.F.R. § 3.321(b) 
for consideration of whether an 
extraschedular rating is warranted.

4.  Readjudicate the Veteran's claim for 
an initial rating in excess of 20 percent 
prior to June 21, 2006, and in excess of 
40 percent from June 21, 2006, for 
service-connected lumbosacral strain, on 
both a schedular and extra-schedular 
basis.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

